DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 8, 9, 11, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Firth ("Firth" US 20160080804), and further in view of Pugh et al. ("Pugh" US 20140122703), and Beyabani ("Beyabani" US 20090089844).

Regarding claim 1, Firth teaches A method for monitoring consumption of media content comprising: 
receiving a content consumption notification message [i.e. beacon regarding play request] at a content consumption monitoring system [i.e. server], the content consumption notification message including a unique subscriber identifier (ID) [i.e. client id] identifying a customer account, a media content playback event identifier [i.e. playback control command] indicative of initiating playback [i.e. play command] of the media content at the content consumption device [i.e. client device], a start time [i.e. time stamp of play], and media content information [i.e. time code]; [Firth – Para 0112: teaches beacon signal includes details of any playback control commands which have been used at the client device (such as play, pause, stop, fast forward and so on) and timing data items. Wherein the timing data items comprise a time code, which indicates the portion of the video being played at the client device at the time of generation of the beacon signal, and a time stamp generated with reference to the real time clock 36 of the client. Para 0148: teaches in response to the client requesting to play video and the server accepting, at ST804, the client causes a PLAY_RESPONSE_ACKNOWLEDGE signal 804 to be sent back to the server 1 and allowing playback to progress as indicated in step ST805.  Fig. 8: suggests the PLAY_RESPONSE_ACKNOWLEDGE includes client_id, client_timestamp, playback_selector_details]
receiving a further content consumption notification message [i.e. beacon regarding pause/stop/rewind] at the content consumption monitoring system, the further content consumption notification message including the unique subscriber identifier (ID) identifying the customer account, a media content playback event identifier indicative of stopping playback [i.e. pause/stop/rewind command] of the media content at the content consumption device, a stop time [i.e. time stamp of pause/stop/rewind], and the media content information; [Firth – Para 0152, 0112: teaches If a user uses a playback control function such as pause, stop or rewind, as indicated in step ST812, then as indicated in step ST813, in response to this, the client 3 sends a PLAYBACK_STATUS_CHANGE message to the server 1. The PLAYBACK_STATUS_CHANGE message includes the client ID, an indication of the playback control demand activated by the user, the client timestamp and the video timecode (again this is a beacon signal).]
storing the content consumption notification message and the further content consumption notification message in association with the customer account; and [Firth – Para 0054: teaches at least one of process and store the beacon signals at the server so as to monitor the playback of the media content by the client device]
Firth teaches a content consumption message, but does not explicitly teach a message including an access network identifier identifying an access network used by a content consumption device to access the media content,

However, Pugh teaches a message including an access network identifier identifying an access network used by a content consumption device to access the media content, [Pugh – Para 220, 0063: teaches the usage data may be beacon data, such as the site-centric data 132b, that identifies a cookie or other identifier, a network address, and other information associated with each resource access.
Firth and Pugh are analogous in the art because they are from the same field of usage data [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Firth’s beacon signals in view of Pugh to network identifiers for the reasons of improving traffic flow by determining internet audience measurements to understand consumer behavior [Para 0002]. 
Firth and Pugh do not explicitly teach determining a charge for the customer account based on subscription information and by determining an amount of time that the media content is played back over the access network.  

However, Beyabani teaches determining a charge for the customer account based on subscription information and by determining an amount of time that the media content is played back over the access network.  [Beyabani – Para 0039, 0015: teaches the charge calculating module 314 may use predetermined pricing information and viewing duration information to calculate the amount a user should be charged. The charge calculating module may be communicatively coupled with the viewing duration module 316 and may use data received from the viewing duration module 316 to calculate the amount a user should be charged
Firth, Pugh, and Beyabani are analogous in the art because they are from the same field of video selection [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Firth and Pugh’s monitoring in view of Beyabani to charge calculating for the reasons of improving user experience by providing the user with flexible viewing options when determining whether or not to purchase an entire movie [Para 0001]. 

Regarding claim 6, Firth, Pugh, and Beyabani teaches the method of claim 1, wherein 
determining the charge for the customer account is further based on the media content consumed.  [Beyabani – Para 0015: teaches providing a predetermined collection of viewable video content to a user, receiving a video content selection from the user, providing the user with the option of viewing a portion of the video content, acquiring data representing the duration of the portion of the video content viewed by the user, and using said acquired data to determine a monetary charge for the viewing.] 

Regarding claim 8, Firth, Pugh, and Beyabani teaches the method of claim 1, wherein the content consumption device generates the content consumption notification message in response to receiving a media content playback event initiating playback of the media content, and transmits the content consumption notification message to the content consumption monitoring system.  [Firth – Para 0112: teaches in step ST2 the client 3 plays the stream. In step ST3, the client 3 sends back to the server 1 a beacon signal including various pieces of data.] 

Regarding claim 9, Firth, Pugh, and Beyabani teaches the method of claim 1, wherein the access network comprises any one or more of: 
the Internet, a cellular network, a public wireless network, a private wireless network, a satellite communication network, a telephone network, and a cable network.  [Pugh – Para 0240: teaches a network address corresponding to a household may be a static IP address of a home Internet service. When a user uses a mobile device using a network connection associated with the home (e.g., a home WiFi connection), resource accesses from the mobile device are typically associated with the static IP address associated with the household]

Regarding System claims 11, 16, and 18, claim(s) 11, 16, and 18 recite(s) limitations that is/are similar in scope to the limitations recited in Method claims 1, 6, and 9. 
Therefore, claim(s) 11, 16, and 18 is/are subject to rejections under the same rationale as applied hereinabove for claims 1, 6, and 9.

Regarding Method claim 20, claim(s) 20 recite(s) limitations that is/are similar in scope to the limitations recited in Method claim 1. 
Therefore, claim(s) 20 is/are subject to rejections under the same rationale as applied hereinabove for claim 1.

Claim(s) 2, 3, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Firth, Pugh, and Beyabani as applied to claim 1 above, and further in view of Moroney et al. ("Moroney" US 20140344894).

Regarding claim 2, Firth, Pugh, and Beyabani teaches the method of claim 1, further comprising: 
receiving a playback request at the content consumption monitoring system from the content consumption device; [Firth – Para 0148: teaches in step ST801, corresponding with steps ST606 in FIG. 6 and ST715 in FIG. 7, a user clicks play or a video is set to start automatically. This causes a PLAY_REQUEST message including a client_id and a client_timestamp to be sent to the server 1] 
Firth, Pugh, and Beyabani do not explicitly teach 20processing the playback request at the content consumption monitoring system to determine if a current lock state of the media content does not exceed an allowable lock state of the media content; 
sending an authorization to the content consumption device authorizing playback of the media content at the content consumption device if the current lock state of the media content does not exceed the allowable lock state of the media content; and 
updating, by the content consumption monitoring system, the lock state of the media content.  

However, Moroney teaches 20processing the playback request at the content consumption monitoring system to determine if a current lock state of the media content does not exceed an allowable lock state of the media content; [Moroney - Para 0035-0037, Fig. 2: teaches A remote access whitelist 310 can indicate whether live and/or recorded media content 118 received from a particular channel by a Media Server 100 is approved for streaming to a remote Client Device 102, whether there is a limit on the number of concurrent streams for an instance of media content 118 and/or media content 118 from a particular channel, and/or whether a copy of the media content 118 is authorized to be sent to a requesting Client Device's local storage for later local playback] 
sending an authorization to the content consumption device authorizing playback of the media content at the content consumption device if the current lock state of the media content does not exceed the allowable lock state of the media content; and updating, by the content consumption monitoring system, the lock state of the media content. [Moroney - Para 0035-0037, Fig. 2: teaches the remote access whitelist 310 can indicate that streaming of media content 118 from a particular channel is authorized, If the remote access whitelist 310 indicates that there is a limit on the number of concurrent streams of the media content 118 that can be transmitted to various remote Client Devices 102, then the Media Server 100 can determine whether the number of streams of that media content 118 exceeds the maximum value and provide a newly requested stream to a Client Device 102 if the maximum number of streams has not been reached.  Examiner notes: as the number of concurrent streams is determined for comparison to the maximum value, it is interpreted that the lock state is updated]
Firth, Pugh, Beyabani, and Moroney are analogous in the art because they are from the same field of media servers [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Firth, Pugh, and Beyabani in view of Moroney to stream authorizations for the reasons of improving security by determining whether or not client devices are authorized to communicate with the media server remotely [Para 0004].
 
Regarding claim 3, Firth, Pugh, Beyabani, and Moroney teaches the method of claim 2, wherein the lock state associated with the media content provides an indication of a number of streams of the media content currently associated with a subscriber viewing the media content.  [Moroney - Para 0036: teaches the Media Server 100 can determine whether the number of streams of that media content 118 exceeds the maximum value]

Regarding System claims 12 and 13, claim(s) 12 and 13 recite(s) limitations that is/are similar in scope to the limitations recited in Method claims 2 and 3. 
Therefore, claim(s) 12 and 13 is/are subject to rejections under the same rationale as applied hereinabove for claims 2 and 3.

Claim(s) 4, 5, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Firth, Pugh, and Beyabani as applied to claim 1 above, and further in view of Levy et al. ("Levy" US 20110314502).

Regarding claim 4, Firth, Pugh, and Beyabani do not explicitly teach claim 4.  However, Levy teaches the method of claim 1, further comprising: 
in response to receipt of the further content consumption notification message at the content consumption monitoring system, determining a bookmark repository for storing bookmark information based on a subscriber type [i.e. none, local, global]; and [Levy - Para 0129, 0043: discloses electronic bookmarks 212 for content may be created, automatically or manually, with three options: None, Local, Global] 
storing bookmark information associated with the media content in the determined bookmark repository.  [Levy - Para 0043, 0129: teaches the electronic bookmark may be added to the electronic bookmarks 212 section of the user profile 200 and include the time point in the movie where the user stopped playing the movie. For example, as shown in FIG. 2, if the user made it to the one hour and thirty-four minute mark of the movie "Spiderman" while on the plane 120c, this information is stored in the electronic bookmarks 212 of the user profile 200]
Firth, Pugh, Beyabani, and Levy are analogous in the art because they are from the same field of entertainment devices [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Firth, Pugh, and Beyabani in view of Levy to electronic bookmarks for the reasons of improving user experience by providing content adjusted to information stored in the user profiles regardless of the hospitality location [Para 0009-0010].

Regarding claim 5, Firth, Pugh, and Beyabani do not explicitly teach claim 5.  However, Levy teaches the method of claim 1, further comprising: 
in response to receiving the content consumption notification message at the content consumption monitoring system, determining a bookmark repository for retrieving bookmark information from based on a subscriber type; and [Levy - Para 0129, 0043: discloses electronic bookmarks 212 for content may be created, automatically or manually, with three options: None, Local, Global] 

retrieving bookmark information associated with the media content in the determined bookmark repository.  [Levy - Para 0043, 0129: teaches the electronic bookmark may be added to the electronic bookmarks 212 section of the user profile 200 and include the time point in the movie where the user stopped playing the movie. For example, as shown in FIG. 2, if the user made it to the one hour and thirty-four minute mark of the movie "Spiderman" while on the plane 120c, this information is stored in the electronic bookmarks 212 of the user profile 200]
In addition, the rationale of claim 4 is used for this claim.

Regarding System claims 14 and 15, claim(s) 14 and 15 recite(s) limitations that is/are similar in scope to the limitations recited in Method claims 4 and 5. 
Therefore, claim(s) 14 and 15 is/are subject to rejections under the same rationale as applied hereinabove for claims 4 and 5.

Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Firth, Pugh, and Beyabani as applied to claim 1 above, and further in view of Raleigh et al. ("Raleigh" US 20120289147).

Regarding claim 7, Firth, Pugh, and Beyabani do not explicitly teach claim 7.  However, Raleigh teaches the method of claim 1, wherein determining the charge for the customer account is based on the amount of time that the media content is played back over any one or more of: 
a cellular network; 
a home network; and 
an out-of-home network.  [Raleigh – Para 0327: teaches the value metric is associated with the cost of the content consumption per unit of time. In some embodiments, the user is only responsible for paying the price to use if the content consumption is initiated or completed, but typically the communication network cost may be incurred if the content is preloaded whether the content is consumed or not. In this case it may be advantageous to penalize the communication network cost accordingly Para 0246, 0240: discloses a content manager collects user content consumption history user parameters that include time, location, device, and communication network.  Para 0072: teaches examples of communication networks include a home network 116, such as personal wireless area network, local wireless area networks] 
Firth, Pugh, Beyabani, and Raleigh are analogous in the art because they are from the same field of distributing content [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Firth, Pugh, and Beyabani in view of Raleigh to network costs for the reasons of improving user experience by preloading desired and valued content at an appropriate storage element of an appropriate user device over an appropriate communication network [Para 0003]. 

Regarding System claims 17, claim(s) 17 recite(s) limitations that is/are similar in scope to the limitations recited in Method claims 7. 
Therefore, claim(s) 17 is/are subject to rejections under the same rationale as applied hereinabove for claims 7.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Firth, Pugh, and Beyabani as applied to claim 1 above, and further in view of Choi et al. ("Choi" US 20150078229).

Regarding claim 10, Firth, Pugh, and Beyabani do not explicitly teach claim 10.  However, Choi teaches the method of claim 1, wherein the further content consumption notification message is generated if the access network used by the content consumption device to access the media content changes.  [Choi – Para 0163, 0169: teaches it is possible to indicate whether network information has been changed through the short beacon. When the network information has been changed, the STA may obtain the changed network information through the full beacon.]
Firth, Pugh, Beyabani, and Choi are analogous in the art because they are from the same field of streaming [Para 0098].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Firth, Pugh, and Beyabani in view of Choi to network changes for the reasons of improving efficiency by increasing network rate and reliability and extended wireless network coverage.

Regarding System claims 19, claim(s) 19 recite(s) limitations that is/are similar in scope to the limitations recited in Method claims 10. 
Therefore, claim(s) 19 is/are subject to rejections under the same rationale as applied hereinabove for claims 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604. The examiner can normally be reached 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYCEE IMPERIAL/           Examiner, Art Unit 2426

/NASSER M GOODARZI/           Supervisory Patent Examiner, Art Unit 2426